
	

114 S3383 IS: To designate the Federal building and United States courthouse located at 719 Church Street in Nashville, Tennessee, as the “Fred D. Thompson Federal Building and United States Courthouse”.
U.S. Senate
2016-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3383
		IN THE SENATE OF THE UNITED STATES
		
			September 22, 2016
			Mr. Alexander (for himself and Mr. Corker) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To designate the Federal building and United States courthouse located at 719 Church Street in
			 Nashville, Tennessee, as the Fred D. Thompson Federal Building and United States Courthouse.
	
	
		1.Fred D. Thompson Federal Building and United States Courthouse
			(a)Findings
 Congress finds that— (1)Fred D. Thompson was first elected to the United States Senate in 1994 and served as a Senator from the State of Tennessee until 2003;
 (2)Fred D. Thompson graduated from Memphis State University in 1964 and Vanderbilt University School of Law in 1967, and served as an Assistant United States Attorney in the State of Tennessee;
 (3)Fred D. Thompson was appointed by Senator Howard Baker, Jr., to serve as minority counsel to the Senate Watergate Committee in 1973;
 (4)following his service as a United States Senator, Fred D. Thompson continued to pursue his acting career, which began in 1985 with the movie Marie in which he played himself;
 (5)Fred D. Thompson was known for his integrity, humility, and dedication to public service; and (6)the naming of the Federal building and United States courthouse located at 719 Church Street in Nashville, Tennessee, after Senator Fred D. Thompson would honor his name and the legacy he left to all citizens of the State of Tennessee.
 (b)DesignationThe Federal building and United States courthouse located at 719 Church Street in Nashville, Tennessee, shall be known and designated as the Fred D. Thompson Federal Building and United States Courthouse.
 (c)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building and United States courthouse referred to in subsection (b) shall be deemed to be a reference to the Fred D. Thompson Federal Building and United States Courthouse.
			
